Case: 14-3023     Document: 4    Page: 1   Filed: 11/22/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JOHN EDWARD PENN, JR.,
                       Petitioner,

                            v.

            DEPARTMENT OF DEFENSE,
                    Respondent.
               ______________________

                        2014-3023
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT3330120859-I-1.
                ______________________

                       PER CURIAM.
                        ORDER
     Upon review of this recently docketed appeal, it ap-
pears that John Edward Penn, Jr.’s appeal was not timely
filed.
    On July 24, 2013, the Merit Systems Protection Board
(Board) issued a final order dismissing Penn’s case for
lack of jurisdiction. The court received his notice of
appeal on September 24, 2013; 61 days after the Board
issued its decision.
Case: 14-3023        Document: 4   Page: 2    Filed: 11/22/2013



2                                             PENN   v. DEFENSE



     Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides in relevant part that
“[n]otwithstanding any other provision of law, any peti-
tion for review shall be filed within 60 days after the
Board issues notice of the final order or decision of the
Board.” 5 U.S.C. § 7703(b)(1)(A). This filing period is
“statutory, mandatory, [and] jurisdictional.” Monzo v.
Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
also Bowles v. Russell, 551 U.S. 205 (2007) (the timely
filing of a notice of appeal in a civil case is a jurisdictional
requirement that cannot be waived).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Penn is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed. The Department of Defense may also
respond within that time.
      (2) The briefing schedule is stayed.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
s26